UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4163


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS CARVER STEPHENS,

                Defendant - Appellant.



                               No. 13-4164


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS CARVER STEPHENS,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington and Raleigh. James C.
Fox, Senior District Judge.   (7:98-cr-00049-F-1; 5:98-cr-00083-
F-1)


Submitted:   October 7, 2013                 Decided:   October 9, 2013


Before WILKINSON, KING, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In 1998, Thomas Carver Stephens pleaded guilty in two

separate      cases   to     bank     robbery,    in    violation       of   18   U.S.C.

§ 2113(a) (2006), and possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).                       The district court

sentenced Stephens to 168 months of imprisonment for the bank

robbery conviction and a concurrent 120 months of imprisonment

for    the     firearm       conviction,       followed     by    three      years   of

supervised release.            After his release from incarceration, the

district court found that Stephens had violated the terms of his

supervised        release.      The    court     revoked    Stephens’        supervised

release and sentenced him to twenty-four months of imprisonment

on    each    conviction,       to    be   served      concurrently.          Stephens

appeals.      Finding no error, we affirm.

              Stephens       argues     that     the    revocation       sentence     is

plainly unreasonable as the district court failed to properly

consider his need for substance abuse treatment in sentencing

him above the advisory Guidelines range.                    We review a sentence

imposed      on   revocation     to    determine       whether    the    sentence    was

plainly unreasonable.            United States v. Crudup, 461 F.3d 433,

437 (4th Cir. 2006).            Although a district court must consider

the   policy      statements    in     Chapter    Seven    of    the    United    States

Sentencing Guidelines along with the statutory requirements of

18 U.S.C. § 3583 (2006) and 18 U.S.C. § 3553(a) (2006), “the

                                           3
court ultimately has broad discretion to revoke its previous

sentence and impose a term of imprisonment up to the statutory

maximum.”     Id. at 439 (internal quotation marks and citation

omitted).    We have reviewed the record and the relevant legal

authorities and conclude that the sentence is reasonable.

            Accordingly, we affirm the district court’s order.       We

dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     4